Title: To James Madison from Joseph Yznardi, Jr., 25 September 1806
From: Yznardi, Joseph, Jr.
To: Madison, James



Respected Sir,
Consular Office of the United States Cadiz 25th. Sepr. 1806.

Referring to what I had the honor of addressing you on the 13th. inst. by the Brig Susannah Capt. Babbidge via Newburryport; the object of the present will be to communicate that the Emperor of Russia has not thought proper to ratify the Peace made on the 20th. July last by his Embassador with France; notwithstanding this Contre tems Lord Lowderdale continued his Negociating on the 12th.
I have the pleasure of enclosing you a Packet received from our Chargé d’affaires at Madrid.
We continue strictly Blockaded with Eight Ships and two Frigates.  With Sentiments of high Consideration, I am Respected Sir, Your most obedt. humble Servant

J. Yznardy


Governmt. Notes...52 %

